Title: To Thomas Jefferson from William Gordon, 20 February 1787
From: Gordon, William
To: Jefferson, Thomas



Sir
London Feby. 20. 1787

I promised myself the honour of being introduced to your Excellency by a letter which my friend general Gates gave me, before I had the pleasure of hearing You was appointed ambassador to the court of Versailles. Ere I could reach home in the neighbourhood of Boston You had sailed for France. I have therefore applied to his Excellency John Adams for a few introductory lines, recommending at the same time to your patronage a work which has long engaged my attention, and which I mean should go to the press the beginning of October, and continue printing till finished, if Heaven indulges me with health. Suffer me to request the favour of your support; and that You will forward to the Marquis Le Fayette the parcel directed for him, as I am a stranger to his place of residence. I remain with the sincerest respect Your Excellency’s most humble servant,

William Gordon

 